                            United States District Court
                                      for the
                            Southern District of Florida

Diane McBride, Plaintiff,               )
                                        )
v.                                      )
                                        ) Civil Action No. 18-25072-Civ-Scola
Wal-Mart Stores East, L.P.,             )
Defendant.                              )

                    Order on Motion to Appoint Mediator
       This matter is before the Court upon pro se Plaintiff Diane McBride’s
motion requesting that the Clerk appoint a mediator. (ECF No. 66.) On August
5, 2019, the Court entered a Scheduling Order requiring the parties to submit
a proposed order scheduling mediation on or before January 24, 2020. (ECF
No. 40.) On February 7, 2020, the Court ordered the parties to either show
cause as to why they had failed to submit such a proposed order or to file a
proposed order scheduling mediation by February 14, 2020. (ECF No. 59.) On
February 14, 2020, the Defendant advised the Court that it was prepared to
proceed with mediation on March 5, 2020, and that the Plaintiff had not
responded to the Defendant’s phone calls nor had the Plaintiff made attempts
to schedule mediation. (ECF No. 64-1.) The Court thus ordered the parties to
attend mediation on March 5, 2020. (ECF No. 65.)
       The Plaintiff, whose only contact information for docketing purposes is a
P.O. Box in Northern Florida, avers that that she has not received any mail or
phone calls concerning the mediation scheduling. (ECF No. 66 at 4-5.)
According to the Plaintiff, she learned of the mediation order by calling this
Court’s CM/ECF Help Desk on February 18, 2020. (Id. at 2.) She was then
notified of the mediation and thereafter filed the instant motion advising the
Court that she will participate in mediation that is conducted by a mediator
from the Court’s List of Certified Mediators. (Id. at 4.) The presently scheduled
mediation is set to be conducted by a mediator selected by the Defendant.
       In light of the Plaintiff’s stated willingness to participate in mediation
conducted by a mediator from the Court’s List of Certified Mediators and her
representations that she was not given an opportunity to be heard with respect
to the scheduled mediation, the Court grants the Plaintiff’s motion (ECF No.
66) and directs the Clerk to designate a mediator from the List of Certified
Mediators. Although no response to the motion has been filed, the Court finds
that the exigency of the motion (the mediation is set for two days from the date
of this order) and the wastefulness of proceeding towards a unilateral
mediation further support granting the motion.
       The parties are ordered to file a Proposed Order Scheduling Mediation,
setting forth the name of the mediator, and the date, time, and location of the
mediation, consistent with the Order of Referral to Mediation (see ECF No. 40
at 6-8) by no later than March 30, 2020. The mediation must take place by no
later than April 17, 2020 and the mediation report is due within seven days
following the mediation conference. If the mediator fails to file a mediation
report within seven days following the mediation conference, the Defendant
must file a mediation report within 14 days after the mediation conference.
       The Court directs the Clerk to mail copies of both this Order and the
Scheduling Order (ECF No. 40) to the Plaintiff at the address listed below.
      Done and ordered, at Miami, Florida, on March 3, 2020.


                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge

Copy, via U.S. Mail, to:
Diane McBride
P.O. Box 213
Midway, FL 32343
